Motion by the Attorney-General for an order directing the entry of judgment for costs against respondents in the county clerk’s office of Essex County. Motion denied, without costs. Cross motion by the respondents for an order modifying the order of reversal, which was previously granted by this court, to the extent of eliminating the provisions of costs against the claimants-respondents. Cross motion granted, without costs.
Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.
[See 4 A D 2d 911, 997.]